Title: Thomas Cooper to Thomas Jefferson, 22 September 1814
From: Cooper, Thomas
To: Jefferson, Thomas


          Dear Sir  Carlisle 22 Septr 1814
          I have carefully considered the plan of University education you sent me. In addition to my former letter on the same subject, written before I had seen yours to Mr Carr, I send you the following remarks.
          
          I agree, that in a school of the first grade (usually called in this section of the Union a Grammar School) every thing should be taught, that every citizen of whatever class, ought to know: the grammar of his own language—arithmetic and mensuration—geography. I think it is just that the Institution in its character of a College, shouldteach furnish the means of instruction in every branch of knowledge that a well-educated gentleman is expected to know; and in its character of an University it should furnish Professors in those particular branches of science which are usually pursued with a view to subsistence, and wherein degrees or other honorary marks of approbation are or ought to be conferred: thus marking the three grades which your plan embraces.
          I consider it as indispensible to a good system of education, that education should not be considered terminated till the close of the nineteenth year at the soonest: I should greatly prefer the close of the twentieth.
          It is a question of great importance, and of great difficulty too, not to throw into the course of education of the second grade, more branches of knowledge than can be well taught and well learnt between the commencement of the fifteenth and the commencement of the twentieth year. On the best reflection I can give to this part of the subject, it ought not to comprehend more than the following branches.
          1st Latin and Greek, pursued unremittingly untill translation out of, and translation into these languages, both in prose and verse becomes become easy and familiar: then and never till then, will antient authors be perused with a proper Relish of their beauties, & become as they may be to the end of life, sources of instruction and elegant amusement. Without this acquirement, so common on the European Continent, no branch of natural philosophy, of natural history, of chemistry, medicine, surgery, can be satisfactorily pursued. The Stores of knowledge from 1600 to 1800 are in a great measure wrapt up in the dead languages: they are the languages of men of science or rather of science itself in Germany in the present day. There is not in Europe a book of belles lettres reading, that can be perused with pleasure without a knowledge of its classical allusions.
          To the attainment of these languages frequent composition in verse is indispensible. A dozen latin verses, will require more thought, and impress more knowledge, than twice the number of pages of translation. I dwell upon this, from the great, and growing, and culpable neglect of this exercise in all our places of education. Hence, when Horace &
			 Virgil and
			 Ovid have been partially read at school, they are thrown aside for life, with us. The languages like
			 music will never be resorted to as a source of pleasure, untill their use and application
			 have become so familiar, as to be like our own language not an effort of memory & voluntary association, but mechanical. Then indeed, the attainment is truly worth having.
          Hence, no intermission of classical reading & composition shd be permitted, till the studies of the second grade, and the education of the Gentleman are over.
          2ly To this grade, the knowledge of the french language is in my opinion essential. Essential to be spoken and written with ease & accuracy. At least as much of profitable and of pleasurable knowledge is locked up in that language as in our own: it has long been, it is, and I think it will continue to be the pass-port language of Europe.
          3ly A knowledge of mathematics including not a slight knowledge of Algebra & fluxions. These are so applicable to future scientific pursuits, that I should be apt to entertain a Cambridge-predilection for them.
          4ly A course of Chemistry, Mineralogy, and the chemical principles of Agriculture Modern requirements have rendered these necessary: and they afford the key to so much practical knowledge, that we cannot dispense with them. They will occupy three lectures a week for a Year, or thereabout.
          Chemistry ought to include, Heat, Light, Electricity, Galvanism, Magnetism, so far as the teaching these branches of knowledge depends on experimental demonstration.
          4ly The Mathematical part of Natural philosophy, Physico-Mathematics, Including, Optics, Hydrostatics, Hydraulics, Pneumatics, Acoustics; and Dynamics with models. This would occupy (with Astronomy) one lecture a week during a Year.
          5ly Lectures on Logic, Ideology or if you please Metaphysics; the theory of Language.
          6ly Lectures on the Theory of Composition, and what is usually called Taste, in writing, whether in prose or verse.
          These 2 last wd not occupy more than one lecture a week each per half year.
          7ly Lectures on the Theory of Politics or Government, & its history, beginning with the Politics of Aristotle, an excellent book. On statistics, & Political Economy. On the Spirit of general History. These wd occupy about 40 or 50 lectures. Perhaps a few Lectures on Ethics and the generall general Principles of natural Law, might be added to these, but I should not insist on it.
          I believe, with historical reading by way of amusement, introducing also the french writers on History, as books to be read for the attainment of the french Language: and devoting some time to fencing with the small sword and back sword, the manual exercise and dancing—a young man’s time will be very sufficiently filled up for five years, if these branches of knowledge be attended to not slightly and superficially, but duly.
          I reject Anatomy, the Theory of Medicine, Zoology, Botany, and the Law of nature and nations, first because they are too technical to be considered as branches of general education: secondly because I do not think there is room or time to admit them in such a course: thirdly because I do not believe you can procure a Chemist competent to Chemistry, Mineralogy, Electricity common & voltaic, Zoology and Botany: nor could he find the time to teach all these. Neither can you find a mathematician competent to Anatomy and the Theory of Medicine beside pure mathematics and natural philosopy. I think you require too many attainments and too many hours to be occupied.
          As to the third or professional grade of Education. I agree to
          1st A Department for teaching the duties of a   Civil architect, and of a Civil Engineer, which for some years might be united. The art of laying out grounds might naturally be joined to this. But you have not, & cannot have at least for a Century in the United states, the means of founding a school of Painting, Sculpture or Music.
			 Your drawing school, which is the first branch of this Department, should be well
			 furnished with Casts and Prints.
          2ly Department of military and naval Architecture, is indispensible: and including the mathematical part of this department with models & a laboratory is enough of itself, without embracing rural economy, technical philosophy medecine and Surgery. These or some of them I should include in
          3ly The Department of medecine. Including Anatomy, Physiology, Materia Medica, a renewal of the chemical course; Nosology, Therapeutics &c to which shd be added Botany, Zoology, comparative Anatomy,—
          I wd reject the Department of technical philosophy; because no man can have the necessary knowledge—because men meaning to be tradesmen will not be able to attend it—because defects in the minute parts of the Knowledge of trades, will bring the Lectures into contempt among the people who are meant to be benefitted by them—because natural philosophy & Chemistry, will afford a sufficiency of principles, to guide the manipulations of most Arts and Trades.
          
          I reject the Department of Theology: for reasons numerous and I think very weighty, but which need not be repeated. Where there exists a national system of religion, there ought to be a church establishment to support it, and regular seminaries in which should be taught the dogmata and their defences which the nation has thought fit politically to adopt. If religion be politically necessary, then teach it without regard to the truth of the adopted system: but if you are to teach theology in your university on the ground of its truth, who is to judge which System is true?
          Suppose you teach Ecclesiastical History: any body can read it at home. Who can read it at all, with prejudices in favour of any System?
          Will you teach the Evidences of Christianity, internal and external? Is it not fraud unless you teach the objections also? What seminary will venture upon this? Avoid this: it is a  Noli me tangere.
          4ly I would have a department of Law. To begin with the Law of nature and nations: then to proceed to the Elem History and Elements of the Civil Law. Then to the history of the feudal Law. Then to the history of maritime Law, through the Laws of Rhodes, Oleron, Wisbeach &c to the Commentators on the french Code
			 Valin,
			 Emerigon. Then
			 Brown,
			 Azuni most grossly abused by the abettors of Aristocracy or rather of British Polity,
			 Galliani,  Lampredi.
          Then the history of English Law Bracton,
			 Fleta, with
			 Reeves.
          Further than this I wd not go. I think your State ought to annex some privileges to degrees taken after three years study in the last or Professional Grade.
          Pray accept these hints and remarks, using or rejecting as you see good. Accept too of my best wishes for the success of the establishment, and your health and comfort.
          Thomas
            Cooper
        